Citation Nr: 1823798	
Decision Date: 04/20/18    Archive Date: 04/26/18

DOCKET NO.  14-38 104A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a rating in excess of 20 percent for a left shoulder disability.

3.  Entitlement to a rating in excess of 20 percent for a lumbar spine disability.

4.  Entitlement to a rating in excess of 20 percent for left lower extremity radiculopathy. 

5.  Entitlement to a rating in excess of 10 percent for a right knee disability.

6.  Entitlement to a rating in excess of 10 percent for a left knee disability. 

7.  Entitlement to a compensable rating for hepatitis C. 

8.  Entitlement to a total disability rating based on individual unemployability (TDIU). 
REPRESENTATION

Appellant represented by:	Frank J. Udinson, Esq.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Bayles, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from February 2002 to November 2005.  These matters are before the Board of Veterans'Appeals (Board) on appeal from August 2011 and August 2013 rating decisions by the Philadelphia, Pennsylvania Department of Veterans Affairs (VA) Regional Office (RO) that assigned a temporary 100 percent for hospitalization for PTSD effective November 27, 2010 and assigned a 50 percent rating for PTSD effective March 1, 2011, continued 10 percent ratings, each, for left and right knee disabilities, and a 20 percent rating for a left shoulder disability (August 2011 rating decision) and granted service connection for a lumbar spine disability, rated 20 percent, left lower extremity radiculopathy rated 20 percent, and hepatitis C rated 0 percent , all effective May 22, 2012, and denied TDIU.  In October 2015 a Travel Board hearing was held before the undersigned; a transcript is in the record.  

The issue seeking to a TDIU rating is remanded to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action is required.


FINDINGS OF FACT

1.  At the October 2015 Travel Board hearing, prior to the promulgation of a Board decision in the matter, the Veteran's attorney requested withdrawal of his appeals seeking increased ratings for left shoulder, lumbar spine, left lower extremity radiculopathy, right knee, left knee, and hepatitis C disabilities.  

2.  Prior to June 1, 2016, the Veteran's PTSD was manifested by symptoms productive of impairment no greater than occupational and social impairment with reduced reliability and productivity, and deficiencies in most areas were not shown; from that date, the PTSD is reasonably shown to have been manifested by symptoms productive of occupational and social impairment with deficiencies in most areas; total occupational and social impairment is not shown.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal are met with respect to the claims seeking increased ratings for left shoulder, lumbar spine, left lower extremity radiculopathy, right knee, left knee, and hepatitis C disabilities; the Board has no further jurisdiction to consider appeals in those matters.  38 U.S.C. §§ 7104, 7105(d)(5) (2012); 38 C.F.R. § 20.204 (2017).

3.  A 70 percent (but no higher) rating is warranted for PTSD throughout from June 1, 2016 (but no earlier).  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§  4.3, 4.7, 4.126, 4.130, Code 9411 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of Appeal

As the Veteran has expressed intent to withdraw his appeals seeking increased ratings for left shoulder, lumbar spine, left lower extremity radiculopathy, right knee, left knee, and hepatitis C disabilities, there is no reason to belabor the impact of the VCAA on the matters, as any notice or duty to assist omission is harmless. 

The Board has jurisdiction where there is a question of fact or law in any matter which under 38 U.S.C. § 511 (a) is subject to a decision by the Secretary.
38 U.S.C. § 7104.  The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105.  An appeal may be withdrawn by the appellant or by his or her authorized representative, in writing or on the record at a hearing, at any time before the Board promulgates a decision in the matter.  38 C.F.R. § 20.204.  

At the October 2015 Travel Board hearing, the Veteran's attorney expressed the Veteran's intent to withdraw his appeals seeking increased ratings for left shoulder, lumbar spine, left lower extremity radiculopathy, right knee, left knee, and hepatitis C disabilities.  A withdrawal of an appeal is effective when received.  38 C.F.R. § 20.204(b)(3).  Accordingly, there remains no question of fact or law in these matters for the Board to consider, and the Board does not have jurisdiction to further consider appeals in the matters.

Increased rating for PTSD

Veterans Claims Assistance Act

The Veteran received the VCAA-compliant generic notice required for claims in increase in a letter from the RO dated in June 2012.  He has had ample opportunity to respond/supplement the record, and has not alleged that notice was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).

At the October 2015 Travel Board hearing, the Veteran was advised of the schedular criteria for rating PTSD, and additional evidence was received.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  A deficiency in the conduct of the hearing is not alleged.

The Veteran's service treatment records (STRs) and pertinent postservice treatment records have been secured.  He was afforded VA examinations in January 2013, June 2016, and February 2017.  He has not identified any pertinent evidence that remains outstanding.  The Board finds that the record, as it stands, includes adequate competent evidence to allow the Board to decide this matter, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  VA's duty to assist is met. 

Legal Criteria, Factual Background, and Analysis

When a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining, including regarding degree of disability, is resolved in favor of the Veteran.  38 U.S.C. § 5107; 38 C.F.R. §§ 3.102, 4.3. 

An increased rating may be assigned for up to one year prior to receipt of a formal claim for increase, when it is factually ascertainable that an increase in disability had occurred during that period.  38 C.F.R. §§ 3.157, 3.400(o)(2).  Consequently, the evaluation period for consideration here is from May 22, 2011 (a year prior to the May 22, 2012 date of claim) to the present.

Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings may be assigned for distinct periods of time when varying levels of disability are shown.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 
Under 38 C.F.R. § 4.130, Code 9411 PTSD is rated pursuant to the criteria in the General Rating Formula for Mental Disorders (General Formula).  A 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  A 70 percent rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  A 100 percent rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Code 9400.

January 2012 to January 2013 VA mental health treatment records essentially note that the Veteran actively engaged in, and appeared to benefit from, group discussions.   February 2012 to January 2013 Vocational Rehabilitation records note that the Veteran took airbrush training classes. 

On January 2013 VA PTSD examination, the Veteran reported that he maintained his ability to work even though he was easily stressed and had difficulty motivating himself to go to work.  He was married and had two biological children and two step-children.  He reported a long history of substance abuse issues (cannabis and heroin).  On mental status examination, he presented with a history of passive and active suicidal thoughts but denied any current intent, plans, wishes, or goals to harm himself or others.  He reported no active suicidal or homicidal ideation during the previous month.  The examiner noted that the Veteran was low risk for "acting out."  He reported intermittent depression, periodic anxiety, and worry.  He did not have many friends; his wife wanted him to spend more time with the children.  He did not like crowds, preferred to work alone, and when he did not work, would keep the door closed and isolate at home.  He did not engage in many leisure activities, but expressed an interest in going to movies or teaching kick-boxing.  He reported that he smoked cannabis once or twice per month.  The examiner noted additional symptoms that applied to the Veteran's PTSD diagnosis were panic attacks that occur weekly or less often, chronic sleep impairment, impairment of short and long term memory, retention of only highly learned material, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  The examiner opined that the Veteran was employable and capable of managing his own affairs and that his symptoms caused occupational and social impairment with reduced reliability and productivity. 

On March 2013 VA mental status examination, the Veteran was alert and fully oriented.  It was noted that he was well-groomed, and appropriately cooperative, and engaged.  He was initially somewhat anxious with pressure speech and tangential thought but became more settled and less pressured as the interview progressed.  He had appropriate affect; he denied hallucinations and suicidal and homicidal ideation. 

February to May 2014 VA treatment records note that the Veteran actively participated in group therapy. 

On May 2014 VA psychological assessment, the Veteran was alert, oriented, and had coherent, relevant, and goal-directed speech.  His mood was anxious, and he denied hallucinations, delusions, and any suicidal and homicidal plans or intent. 
He reported a history of heroin use, and that he sustained sobriety by using Suboxone.  He reported nightmares of traumatic experiences, distress at trauma reminders, feelings of detachment from others, irritability and outbursts of anger, hypervigilance, and sleep disturbance.

May to December 2014 VA treatment records note that the Veteran actively participated in group therapy. 

An April 2015 VA treatment record notes that the Veteran reported that he would complete a tattoo apprenticeship in July 2015.  He had been working for 10 months (since June 2014) at a tattoo shop.  

A July 2015 VA treatment record notes that the Veteran reported that he was doing well.  He had completed tattooing school and was searching for employment possibilities.  He reported that his family remained supportive.  On mental status examination, the Veteran was described as casually dressed and adequately groomed, with appropriate behavior, and no reported hallucinations, delusions, or suicidal and homicidal ideation.  His concentration was within normal limits; memory was grossly intact; and insight and judgment were good. 

On October 16, 2015 private psychological evaluation, the Veteran reported dysphoric mood with crying spells, fatigue, and excessive guilt and irritability.  He reported difficulty sleeping with nightmares, excessive worry, and difficulty concentrating.  He denied panic attacks, hallucinations, delusions, and suicidal ideation.  He reported abstinence from illicit substance use for the last seven years.  On mental status examination, he was alert and oriented in all spheres.  His recent and remote memory skills, attention, and concentration were compromised. Insight was limited, and judgment and appetite were poor.  He reported that he could drive and manage activities of daily living such as dressing, grooming, and cooking.  He reported significant difficulties in relating to, and interacting with, others. He indicated his relationship with his wife was sometimes strained and that he lived with her and three (of his four) children.  His prescriptions included Omezaprole, Gabapentin, and Suboxone, and he took Motrin and multivitamins.  He had last worked three years ago (with VA).  The provider opined that the Veteran's symptoms caused significant and profound occupational and social impairment.  

At the October 2015 Travel Board hearing, the Veteran testified that he was not employed, and had last worked in 2012.  He reported difficulty with crowds and noises, and that he slept 4-5 hours per night with periodic nightmares.  He had two friends, was receiving ongoing VA mental health treatment, and participated in vocational rehabilitation.  He stated that his inability to get along with other people impacted his ability to work. 
On June 1, 2016 VA PTSD examination, the Veteran reported that he was not currently participating in any mental health treatment and used cannabis to cope with his PTSD symptoms.  He reported that he was married, had two children at home, and that his wife was very supportive about his PTSD.  He reported that he became easily annoyed when the children made sudden and loud noises and that he felt guilty when he did not participate in family activities, such as picnics, because he avoided large crowds.  He reported that he had been unemployed since 2012 and that PTSD symptoms such as poor sleep and fatigue kept him from maintaining a daily schedule necessary for work.  He managed his anger through withdrawal; he had a physical altercation two months prior at a tattoo convention.  It was noted that the Veteran was not currently taking any psychiatric medication, but reported using a gram of cannabis a week.  The diagnoses were PTSD and cannabis use disorder, moderate severity; the cannabis use disorder is considered secondary to his PTSD.  Symptoms that apply to the PTSD diagnosis were noted to be depressed mood, anxiety, suspiciousness, panic attacks more than once a week, chronic sleep impairment, mild memory loss such as forgetting names, directions, or recent events, flattened affect, circumstantial, circumlocutory or stereotyped speech, impaired judgment, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, including work or a worklike setting, and impaired impulse control, such as unprovoked irritability with periods of violence.

On mental status examination, the Veteran was described as casually dressed and appropriately groomed.  He presented as fidgety and restless during the interview, his demeanor was mildly guarded but cooperative, his mood was anxious and irritable, and his affect was constricted and mood congruent.  He denied suicidal or homicidal ideation.  His speech was mildly pressured, his thought processes were circumstantial, and his insight was fair.  He was aware of his mental illness and symptoms but demonstrated poor insight into his substance abuse problems.  His judgment was considered impaired, but the examiner indicated that the Veteran was capable of managing his own affairs.  The examiner opined that the Veteran's symptoms caused occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.  He explained that the Veteran's PTSD was considered severely disabling with respect to its impact on his relationships and work functioning, resulting in residential PTSD treatment and chronic unemployment.

On July 2016 VA mental health assessment, the Veteran reported that he recently dedicated himself to learning to be a tattoo artist and was able to complete an apprenticeship.  He reported that he worked as a tattoo artist trying to build a clientele.

An October 2016 VA treatment record notes that the Veteran reported working as a tattoo artist.

A December 2016 VA treatment record notes that the Veteran reported that he worked as a tattoo artist and experienced some back pain when he bent over a table while doing the tattooing.  He bought a special chair with lumbar support for his back.  

On February 2017 VA PTSD examination, the Veteran reported that he was married and had four children, with two living at home.  He did not have any hobbies and did not engage in any social activities.  He kept to himself in the house and was last employed in 2012.  He reported no prescribed medications for PTSD for the last few years and that he used marijuana to cope with his symptoms.  He reported difficulty sleeping with some nightmares.  He reported constant anxiety and that if he took prescribed medication he became too drowsy or experienced side effects. 

On mental status examination, the Veteran was described as alert, oriented in all spheres, dressed in clean casual clothing, and well groomed.  He fidgeted a lot in his chair and then stood up several times to calm himself down.  He did not present with any overt signs of hallucinations, delusions or paranoia.  He reported no suicidal or homicidal ideation.  His mood was very anxious and depressed and his affect was mood congruent.  His level of insight and judgment were assessed to be fair.  His eye contact was appropriate.  He spoke with appropriate pace and prosody.  There was no evidence of obsessions, compulsions or phobias; his language was spontaneous.  There was no evidence of comprehension difficulties or cognitive delays; his attention and concentration were impaired; his memory was intact.  No bizarre, threatening or assaultive behaviors were noted during the evaluation.  He had to be redirected numerous times, as he was re-experiencing the trauma he discussed and became quite upset.  He responded well to redirection and was calm and without distress at the end of the evaluation.  The examiner noted that the Veteran was capable of managing his affairs.  The diagnoses were PTSD, cannabis use disorder, severe, and opiod use disorder, severe, in remission.  The symptoms attributable to PTSD included anxiety, suspiciousness, near continuous panic or depression affecting the ability to function independently, appropriately and effectively, chronic sleep impairment, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, including work or a worklike setting, inability to establish and maintain effective relationships, and impaired impulse control, such as unprovoked irritability with periods of violence.  The examiner also noted that there was an increase in his depression as a result of his PTSD symptoms.  The examiner opined that the Veteran's symptoms caused total occupational and social impairment. 

Analysis

The Board finds that at no time prior to June 1, 2016 is the Veteran's PTSD shown to have produced impairment greater than occupational and social impairment with reduced reliability and productivity, consistent with the 50 percent rating assigned during that period.  VA examinations and treatment records during that period consistently showed that he drove, tended to daily living activities and personal-care himself, and was considered capable of attending to financial matters, and was considered employable.  He was married and lived with his wife, biological children, and step-children.  His concentration was within normal limits, his memory was grossly intact, and his insight and judgment were good.  

The Board notes the Veteran's January 2013 report of a history of passive and active suicidal thoughts, but he also then denied any current intent, plans, wishes, or goals to harm himself or others.  While in October 2015 a private provider opined that the Veteran's PTSD symptoms caused significant and profound occupational and social impairments, that opinion appears to consider a less than complete picture of the Veteran's functioning (as reported by the Veteran, but inconsistent with the overall record).  For example he reported that he had last worked (for VA) three years prior, which suggests a long period of inactivity insofar as work was concerned.  While his VA employment was terminated (with circumstances not clear) early in the period, he then participated in a VA Vocational Rehabilitation program, and apprenticed at a tattoo shop for ten months (even attending a tattoo convention), and apparently has continued to engage in tattoo work; and a July 2015 VA treatment record notes that his family was supportive of his career choice.  The provider opined that the Veteran was not a candidate for Vocational Rehabilitation, and did not mention that the Veteran had participated in such program (and testified to that effect at the October 2015 hearing).  The provider also opined that the Veteran was considered not capable of handling funds; however, nothing in the record supports that conclusory statement; he does not have an appointed fiduciary, and has not been found incompetent.  

The disability picture presented prior to June 1, 2016 does not reflect or suggest occupational and social impairment in most areas (which would warrant the next higher 70 percent rating).  As reflected by the overall record, the Veteran maintained familial relations, maintained financial competence, was pursuing an avocation (leading to an occupation), was able to drive, and tended to activities of daily life and self-care by himself.  Accordingly, a rating in excess of 50 percent was not warranted prior to June 1, 2016.

On June 1, 2016 VA examination, it was reported that symptoms noted included guarded demeanor, anxious and irritated mood, pressured speech, circumstantial thought process, and only fair insight; his judgement was considered impaired.  It was noted that he was on parole as a result of a February 2015 DUI and felt guilty that he was unable to engage in normal family activities, such as picnics with his family, because he avoided crowds, and that managed his anger through withdrawal which created difficulty in maintaining appropriate interpersonal  relationships, and  was in a physical altercation at a tattoo convention two months earlier.   The provider opined that he had deficiencies such as work, school, judgment, thinking and mood, i.e. most areas.  On February 2017 VA examination, the Veteran reported that he did not have any hobbies and did not engage in any social activities, and exhibited near continuous panic or depression.  What is presented by the findings on these two examinations is a PTSD disability picture at least approximating occupational and social impairment with deficiencies in most areas (see 38 C.F.R. § 4.7), and resolving remaining reasonable doubt regarding degree of disability in the Veteran's favor as required (see 38 C.F.R. § 4.3), the Board concludes that a 70 percent rating is warranted from the June 1, 2016 VA examination date.

Total occupational and social impairment, which would warrant a 100 percent rating, is not shown at any time since June 1, 2016.  The Board is aware that a February 2017 VA examiner found that the Veteran's symptoms caused total occupational and social impairment.  However, that finding is conclusory; the examiner does not provide any rationale that reconciles that conclusion with the Veteran's level of functioning reflected by the overall record.  The Veteran has maintained good family relations, has not been found incapable of managing his financial affairs (been declared incompetent), tends activities of daily living and self-care by himself, and has continued to engage in a goal/career-oriented activity (tattoo artist).  Such a level of functioning is clearly inconsistent with the marked mental dysfunction characteristic of total occupational and social impairment.  Accordingly, a rating in excess of 70 percent is not warranted.  


ORDER

The appeals seeking increased ratings for left shoulder, lumbar spine, left lower extremity radiculopathy, right knee, left knee, and hepatitis C disabilities are dismissed.

A 70 percent rating for PTSD is granted throughout from June 1, 2016, subject to the regulations governing payment of monetary awards.  

Schedular ratings for PTSD in excess of 50 percent prior to June 1, 2016, and in excess of 70 percent from that date, are denied. 

REMAND

Further development of pertinent evidence is needed with respect to the matter of entitlement to a TDIU claim.  In  December 2012 the Veteran was asked to complete and submit a VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability).  He did not comply; the AOJ has continued to deny TDIU on merits review.  Regardless, the information obtained from the application form (regarding current and past employment and education/training) is critical for proper adjudication of a TDIU claim.  Significantly, the information in the record regarding his employment is quite inconsistent and the picture of his employment status throughout the period is incomplete; The circumstances of the termination of his VA employment are not clear; the extent of his participation in Vocational Rehabilitation is not clear; and whether or not (and if so, the extent to which) he has been employed since 2012 has been variously reported.  On the one hand it has been noted that he has not been employed since 2012, on the other hand it has been noted that he has been working as a tattoo artist.  In addition his PTSD disability appears to be in a state of flux (earlier he was noted to be taking various psychotropic medication), more recently it has been noted that he was no longer on any medication (but was reportedly self-medicating with cannabis), which suggests improvement. 

Additionally, it appears that the Veteran continues to receive medical treatment for service-connected disabilities.  Records of ongoing treatment for service-connected disabilities are pertinent evidence in a claim for TDIU and must be obtained.  Notably, VA records are constructively of record. 

Accordingly, the case is REMANDED for the following:

1.  The AOJ should provide the Veteran with VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, and VA Form 21-4192, Request for Employment Information in Connection with Claim for Disability Benefits, and ask him to complete those forms and submit them.  He should be advised that the information therein is critical to proper adjudication of a TDIU claim, and afforded the period of time provided by law (a year) to respond.  He should also be advised that that if he fails to respond the claim will be further processed under 38 C.F.R. §  3.158 (a)(dismissed as abandoned).

2.  The AOJ should secure for the record updated (those  not already associated with the claims file to the present) records of all VA evaluations and treatment the Veteran has received for his service-connected disabilities, his VA Vocational Rehabilitation file, and the information regarding the circumstances of the termination of his VA employment (he should assist in this matter by providing any authorizations necessary).  

3.  After the development sought above is completed, the AOJ should arrange for the Veteran to be examined by a psychologist or psychiatrist to assess impact of his PTSD on occupational functioning.  The Veteran's record (to include the information in his VA vocational rehabilitation file, regarding his VA employment, and pertaining to his tattoo work) should be reviewed in conjunction with the examination.  The examiner should elicit from the Veteran a history of his past and present employment (if that is not evident from the record), and the extent of his education and training, and his participation in tattoo activities.  Based on review of the record and examination of the Veteran, the provider should offer an opinion on the impact the Veteran's PTSD  would be expected to have on occupational functioning, providing examples of the types of employment activities that would precluded by the PTSD and those, if any, that remain feasible despite the PTSD.  
The examiner(s) must include rationale with all opinions.

4.  The AOJ should then review the record, arrange for any further development indicated (suggested by the results of the development sought above) and readjudicate the claim for TDIU.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his attorney opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


